Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This application is responsive to communication filed 06/30/2021.  Claims 1-7 are pending and presented for examination.

2.  	The Information Disclosure Statement (IDS) filed 04/13/22 has been reviewed and considered by the Examiner.

3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
	  			Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

5. 	Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPGPUB: 2010/0315875), hereinafter Kim in view of Liou et al. (USPN: 6,400,634), hereinafter Kobayashi).
 	As per claim 1, Kim discloses the invention as claimed including a nonvolatile memory device (e.g. see abstract, para.[0011], lines 1 et seq.) comprises a memory cell array  comprising a plurality of memory cells; for example, Kim teaches 
the memory cell array includes a substrate; a plurality of memory cell groups arranged in rows and columns on the substrate, wherein each memory cell group includes a plurality of memory cells stacked along a direction crossing the substrate; a plurality of first select transistor groups are provided between the substrate and the plurality of memory cell groups respectively; and a plurality of second select transistor groups are provided on the plurality of memory cell groups respectively (e.g. see para.[0011], lines 5-13), Kim further discloses a peripheral circuit configured to store data in the memory cell array or read data from the memory cell array; for example, Kim teaches (e.g. see para.[0011], lines 13-17).  Kim further discloses a control logic as being equivalent to the controller circuit and configured to control the peripheral circuit such that the nonvolatile memory device performs an operation corresponding to a command received from an external device, and control the operation recorder to store the information on the operation being performed in the nonvolatile memory device (e.g. see para.[0022], lines 3 et seq.).  Kim discloses the invention substantially as claimed, Kim however does not particularly teach an operation recorder configured to record information on an operation being performed in the nonvolatile memory device.  Liou, in his teaching of technique for increasing endurance of integrated circuit memory discloses the missing element that is known to be required in the system of Kim in order to arrive at Applicant’s current invention wherein Liou teaches the operation recorder as being equivalent to the erase cycling recorder for recording information of an operation being performed in the nonvolatile memory device; for example, the erase cycling recorder records every X cycles of changes to the data structure stored in the address range for the particular sector 30 (e.g. see column 5, lines 2-5).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention Liou and to employ the recorder configured to record information on an operation such as erasing cycle operation being performed in the nonvolatile memory device for that of Kim.  By recording and monitoring the erasing operation cycles for any particular sector of the non-volatile memory to ensure evenly usage of data sectors amongst non-volatile memory, life span and endurance of the non-volatile memory can be greatly increased which results to enhancing of overall system reliability, therefore being advantageous. 
The combination of Kim and Liou disclose the invention as claimed, Kim and Liou however do not particularly teach the first voltage be operated by the memory cell array, the peripheral circuit and the controller, whereas the second voltage be operated by an operation recorder as being claimed.
First of all, tt should be noted that Kim also teaches his non-volatile memory device can be operated with different voltage levels (first and second voltage levels) which are known to be applicable to different circuit elements in his system; secondly, different voltage level usage is a system dependent feature; in particular, Kim teaches a first voltage may be applied to the second string select line SSL2 directly adjacent to the memory cells MC, and a second voltage may be applied to the first string select line SSL1 directly adjacent to the bit line BL. The second voltage may be selected as low as possible so as to lower an Off current while turning on the first string select transistor. For example, the second voltage may be higher than or equal to a threshold voltage of the first string select transistor TS1 and may be equal to the foregoing operating voltage (e.g. see para.[0103], lines 2 et seq.).  Accordingly, it would have been further obvious to one having ordinary kill in the art before the effective filing date of the current invention to readily recognize that with the existing implementation of variable voltage levels for different circuit elements in the system of Kim, one can further implementing the first voltage for the memory cell array, the peripheral circuit and the controller, and second voltage for the operation recorder as being claimed, by doing so it would allow the system to serve broader range of application, enhancing overall system adaptability, therefore being advantageous.  
 	As per claim 2, see arguments with respect to claim 1, in addition, Liou further discloses the operation recorder comprises an operation information register configured to store the information on the operation being performed in the nonvolatile memory device; for example Liou teaches 
the erase cycling recorder includes a non-volatile register for recording every X cycles of changes to the data structure stored in the address range for the particular sector 30 (e.g. see column 5, lines 2-5).  
 	As per claim 4, Kim discloses an input/output (I/O) interface, and configured to transmit data to, and receive data from, the external device; for example, Kim teaches the host interface includes a protocol for performing data exchange between the host and the controller 610. As an example, the controller 610 is configured to communicate with an external device (e.g., host) through at least one of various interface protocols such as a USB (Universal Serial Bust) protocol, an MMC (Multimedia Card) protocol, a PCI (Peripheral Component Interconnection) protocol, a Serial-ATA protocol, a Parallel-ATA protocol, an SCSI (Small Computer Small Interface) protocol, an ESDI (Enhanced Small Disk Interface) protocol, an IDE (Integrated Drive Electronics) protocol, etc. The memory interface interfaces with the non-volatile memory device 620. For example, the memory interface includes a NAND interface or a NOR interface (e.g. see para.[0151], lines 1 et seq.).
	As per claim 7, see arguments with respect to claim 1, in addition Liou further discloses the information on the operation comprises at least one of an operation code, an applied pulse count, a verify count, and a remaining pulse count; for example, Liou teaches every erase cycle is counted in the erase cycle recorder, so that if the power off/on events occur often, erase cycles are not missed. In this alternative, every substitute sector O-N is coupled with a counter comprising non-volatile cells known for recording the pulse count, to ensure that the cells in the counter do not exceed the cycling specification. For flash memory, a write operation includes an erase followed by a program, so counting erases works to count all change cycles on a cell (e.g. column 5, lines 8 et seq.).

Allowable subject matter 
6. 	Claims 3, 5 and 6 objected to as being dependent upon rejected based claims 2 and 4 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts do not particular teach nor disclose the operation recorder further comprises a recording control circuit configured to record the information on the operation which is being performed in the nonvolatile memory device, and store the recorded information in the operation information register according to control of the control logic (claim 3), nor does the prior arts neither disclose when the memory cell array, the peripheral circuit and the control logic of the nonvolatile memory device are powered off due to an interruption to supply of the first voltage, the I/O interface provides an information request command received from the external device to the operation recorder, and the operation recorder provides the recorded operation information to the external device through the I/O interface in response to the information request command (claim 5), nor when the memory cell array, the peripheral circuit and the control logic of the nonvolatile memory device, which were powered off due to an interruption to supply of the first voltage, are recovered to a normal state, the I/O interface provides an information request command received from the external device to the control logic, and the control logic provides the operation information recorded in the operation recorder to the external device through the I/O interface in response to the information request command (claim 6).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is 571-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 11, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135